Name: Commission Regulation (EEC) No 3202/92 of 3 November 1992 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/34. 11 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3202/92 of 3 November 1992 fixing the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 13 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 3 thereof, Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Commission Regulation (EEC) No 1820/92 (^ and subsequent amend ­ ing Regulations ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 2 November 1992 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1820/92 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p . 1 . 0 OJ No L 164, 24. 6. 1985, p. 1, (4) OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 185, 4. 7. 1992, p . 1 . No L 319/4 Official Journal of the European Communities 4. 11 . 92 ANNEX to the Commission Regulation of 3 November 1992 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CN code Levy Q 0709 90 60 133,78 (2)0 0712 90 19 1 33,78 (2)(3) 1001 10 10 1 63,83 (  ) OH 1001 10 90 163,83 (') OH 1001 9091 132,55 1001 90 99 132,55 (") 1002 00 00 155,17 0 1003 00 10 122,20 1003 00 90 1 22,20 (") 1004 00 10 115,77 1004 00 90 115,77 1005 10 90 1 33,78 (2)0 1005 90 00 133,78 (2)(3) 1007 00 90 137,670 1008 10 00 41,63 (") 1008 20 00 108,23 0 1008 30 00 43,28 0 1008 90 10 0 1008 90 90 43,28 1101 00 00 198,41 0 (u) 11021000 230,08 (8) 1103 11 10 266,55 OH 1103 11 90 213,63 0 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (2) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments, originating in the African, Caribbean and Pacific States. (3) Where maize originating in the ACP is imported into the Community the levy is reduced by ECU 1,81 /tonne . (4) Where millet and sorghum originating in the ACP is imported into the Community the levy is applied in accor ­ dance with Regulation (EEC) No 715/90. (*) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community, the levy is reduced by ECU 0,60/tonne. (6) The import levy charged on rye produced in Turkey and transported directly from that country to the Commu ­ nity is laid down in Council Regulation (EEC) No 1 180/77 and Commission Regulation (EEC) No 2622/71 . O The levy applicable to rye shall be charged on imports of the product falling within CN code 1008 90 10 (triti ­ cale). (8) On importation into Portugal the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90 . (') No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC, except if paragraph 4 of the same Article applies. ( ,D) An amount equal to the amount fixed by Regulation (EEC) No 1825/91 is to be levied in accordance with Article 101 (4) of Decision 91 /482/EEC. (") Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation .